DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  As to claim 7, line 1 “the container of claim 1” should be change to “The container of claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, line 5, applicant recites “the bottom edge” which is lack of proper antecedent basis.  For the purpose of examination, examiner presumes applicant is claiming “bottom edge”.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thimmesch et al (2012/0267284).
As to claim 1, Thimmesch discloses a cover and transport container (20), a pallet skirt 20 constructed in accordance with the principles of an embodiment of the present invention is shown disposed about a pallet (22) with a product (24) stacked thereon (paragraph [0034]; Figs. 3-5) for use with a shipping pallet (22; Figs. 3, 4), said container comprising: a container body (48, The pallet skirt 20 broadly includes a skirt body 48. The skirt body 48 presents a top margin 50 and an opposite bottom margin 52"; paragraph [0038]; Fig. 3) having a top end (50; Fig. 3), a plurality of side walls (54, 56; side walls 54, 56 are configured to cooperatively cover portions of the product 24 stacked on the pallet 22, and also to cooperatively cover the side portions 38, 40 of the pallet 22 when the skirt body 48 is disposed about the pallet 22; paragraph [0040]; Fig. 3), an open bottom end (52; Fig. 3) and an interior space (inner 20; Fig. 3); and a plurality of grooves (68, 72, 74, each recess 72 of the second pair of fork-receiving recesses presents a second recesses margin 74 that is spaced from the lowermost part 66 of the bottom margin 52; paragraph [0044]; Figs. 3-5) that are positioned along bottom edges (bottom 56; Fig. 3) of at least one of the side walls, wherein the open bottom end includes a rectangular shape having dimensions that are complementary to a dimension of a shipping pallet (22; Figs. 3-5) and each of the plurality of grooves include locations that are complementary to a location of a fork channel (46; each 
As to claim 2, Thimmesch further comprising: at least one connector (66; the skirt body 48 includes a lowermost part 66 of the bottom margin 52, with the lowermost part 66 of the bottom margin 52 of the skirt body 48 being disposed in line with the bottom surface 36 of the pallet 22 when the skirt body 48 is disposed about the pallet 22;
paragraph (0040); Figs. 3-5) that is disposed along the container body adjacent to the open bottom end.
	As to claim 5, Thimmesch further comprising: a plurality of handles (68; "each side wall 54 of the first side wall pair defines there through a first pair of spaced apart fork-receiving recesses 68"; paragraph [0043]; Figs. 3-5, in the other word, the structure 68 can also be ) that are disposed along the side walls.
	As to claim 10, Thimmesch further discloses wherein the top end of the container body is not flat (Fig. 3 the top end of the 50 is a straight line and not flat which is unable to stack), so as to prevent vertical stacking of a second container body and pallet (Figs. 3-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thimmesch et al (2012/0267284) in view of Ritter (Ritter (6,024,223).
As to claims 3-4, Thimmesch does not disclose the container wherein the at least one connector includes functionality for securing the container body to the shipping pallet and the at least one connector includes apertures for receiving a lock to lock the container body to the shipping pallet.   However, Ritter teaches a pallet container (12, 28; col. 2, lines 63-67; col. 3, lines 1-16; Fig. 1) wherein an at least one connector (14, 16; Fig. 1) includes functionality (14; col. 3, lines 59-67; col. 4, lines 1-46; Figs. 1, 3-5) for securing a container body (12; Figs. 1, 3-5) to a shipping pallet (10;Figs. 1, 3-5) and the at least one connector includes apertures (154, 160; Fig. 4) for receiving a lock (170; Fig. 5) to lock the container body to the shipping pallet (col. 5, lines 32-43; Figs. 4, 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thimmesch with the connector that able to secure the container body to the shipping pallet as taught by Ritter for the purpose of better securing the contents of the container from movement on the pallet during transport by stabilizing the container body onto the shipping pallet and also for the purpose of providing tamper evidence (col. 5, lines 42, 43).
	As to claim 9, Thimmesch does not disclose the container wherein the top end of the container body is flat, and each of the side walls are constructed to support vertical stacking of a second container body and pallet.  Ritter teaches a container (12, 28; col. 2, lines 63-67; col. 3, lines 1-16; Fig. 1) having a side wall portion (12) and a top end (28), the top end of the container body is flat (flat portion of top 28; Fig. 1) of a container 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Thimmesch with a top end portion having a portion that is flat as taught by Ritter  to be able to protect the top portion of the packaged article and able to perform stacking feature to reducing the horizontal space needed for transporting the containers.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thimmesch et al (2012/0267284) in view of lmbrecht et al. (2013/0014676).
As to claim 6, Thimmesch does not disclose the main body is constructed from recycled plastic that is blended with fire retardant additives. lmbrecht teaches a container (380) wherein a main body (380; Fig. 3) is constructed from
recycled plastic (thermoplastic polymers that may be suitable as carriers may include recycled and reclaimed Polyester such as recycled soda bottles"; paragraph (0113]) that is blended with fire retardant additives ([0017] teaches the container can have antimicrobial properties, and/or made of a fire retardant material and ultra violet light barrier).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Thimmesch with fire retardant material as taught by lmbrecht for the purpose of reducing the impact of the manufacturing of the container on the environment, protecting the contents of the container from the elements and protecting the contents of the container from a fire.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Thimmesch et al (2012/0267284) in view of Daniel (5,829,616).

Daniel teaches a container (1 0; col. 3, lines 3-17; Fig. 1) wherein a container body (12; Fig. 1) includes a shape and dimension that is suitable for being stacked within a second container body (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Thimmesch with the shape that is suitable for stacking as taught by Daniel for the purpose of reducing the storage space necessary for the container when the container is not in use.
As to claim 8, Thimmesch does not disclose wherein each of the side walls are tapered, and a dimension of the bottom end is greater than a dimension of the top end.
Daniel teaches a container (10; col. 3, lines 3-17; Fig. 1) wherein side walls (30, 32; col. 3, lines 18, 19; Fig. 1) are tapered, and a dimension of a [top] end (top 12; Fig. 1) is greater than a dimension of a (bottom] end (bottom 12; Fig. 1, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Thimmesch with tapered side wall of Daniel
for the purpose of reducing the storage space necessary for the container when the container is not in use. Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Thimmesch with for the purpose of preventing a stored container from toppling over by reducing the center of gravity of the container and since rearranging parts of an
invention only involves routine skill in the art.
s 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thimmesch et al (2012/0267284) in view of Burra et al (7,331,453).
As to claim 8, Thimmesch does not disclose wherein each of the side walls are tapered, and a dimension of the bottom end is greater than a dimension of the top end.  Nevertheless, Burra discloses a transportation case (20) having the lower portion (22) and a container body (24) having a tapered side wall, and a dimension of the bottom end is greater than a dimension of the top end (Figure 3 and 5 and column 2, lines 53-59 which teaches a five degree draft to enable nesting of the container). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Thimmesch with tapered side wall with 5 degrees draft as taught by Burra for the purpose of reducing the storage space necessary for the container when the container is not in use. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10759588 discloses a tapered wall container that able to be best together.  U.S. publication 2012/0181214 discloses a pallet structure container with taper side wall and able to use with a forklift.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736